DETAILED ACTION

This action is in response to the application filed on 1/17/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 7, it’s not clear as to which of the plurality of switch conversion branches the limitation “the switch conversion branch” is in reference to.  	Dependent claims 8-10 inherits the deficiencies of claim 7 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibl (US 2018/0063932) in view of Phadke et al. (US 2007/0086224). 	 	Regarding claim 1, Leibl discloses (see fig. 1) a DC/DC conversion system, comprising: a plurality of switch conversion branches (2/5, 4, 3/15 and 2/6, 4 , 3/16), each of the switch conversion branches comprises: a primary side circuit (2/5, 2/6), having an input end connected in parallel with an input capacitor (connection to 10 and 14); a transformer (4), having a primary winding coupled to the primary side circuit . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibl (US 2018/0063932) in view of Phadke et al. (US 2007/0086224) and Lu et al. (US 2018/0358901). 	Regarding claim 12, Leibl does not disclose that output ends of two switch conversion branches or any two adjacent switch conversion branches are connected in series through an inductor. 	Lu et al. discloses (see fig. 3) that output ends of two switch conversion branches (213, 223) or any two adjacent switch conversion branches are connected in series through an inductor (series connection through 231). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Leibl to include the features of Lu et al. because it’s used a means to reduce voltage variations, which can increase operational efficiencies. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibl (US 2018/0063932) in view of Phadke et al. (US 2007/0086224) and Scott et al. (US 2014/0268889). 	Regarding claim 15, Leibl does not disclose that each of the switch conversion branches comprises a voltage equalizer circuit connected in parallel with the input .
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838